Citation Nr: 1208222	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  He had Thailand service during the Vietnam Era.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In September 2008, the Veteran requested a Central Office Board hearing.  In a November 2010 VA Form 9, the Veteran's counsel indicated that the appellant did not want a Board hearing.  In a January 24, 2012, correspondence to the Veteran with a copy to his counsel, the Board asked the appellant to clarify whether he still wanted a Board hearing and informed him that if he did not respond within 30 days, the Board will assume that he does not want a hearing.  Neither the Veteran nor his counsel has responded.  Therefore, no further development with regard to a hearing is necessary.

The appeal is REMANDED to the VA RO.  VA will notify the appellant if further action is required.


REMAND

VA Fast Letter 09-20, published on May 6, 2009, provides that a copy of Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era must be placed in a veteran's claims file and reviewed along with the other evidence of record.  This directive has been reproduced in other administrative provisions concerning development of these claims.  The RO did not put this memorandum in the Veteran's claims file.  This needs to be done before the Board can finally adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must place a copy of Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era in the Veteran's claims file.  A copy should also be provided to the appellant and his attorney for response, if they so desire.

2.  Thereafter, the RO should undertake any additional development deemed necessary and must readjudicate the issues on appeal, with review of all evidence of record to include Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era, and any response thereto.  If the benefit sought on appeal remains denied, the Veteran, with a copy to his counsel, must be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

